DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Mirabel on June 14, 2022 and June 15, 2022.

The application has been amended as follows: 
1.	A method of generating binding agents to coronavirus spike proteins which were generated recombinantly in a pre-fusion state, comprising:
generating host cells which lack the ability to express furin but which express SARS-CoV-2 spike protein using a CRISPR Cas9 transfection protocol having sgRNA scaffolds: GATGCGCACAGCCCACGTGT (SEQ ID NO:19); and ACAGTGTGGCACGGAAGCAT (SEQ ID NO:20); 
expressing the SARS-CoV-2 spike protein in said host cells; and
generating binding agents to the SARS-CoV-2 spike protein using the expressed SARS-CoV-2 spike protein for either or both of the following steps: 
(i) immunizing a mammal to express antibodies against CoV-2 spike protein and fusing B-cells expressing said antibodies from said mammal with an immortal cell line to generate hybridomas expressing antibodies against CoV-2 spike protein; and 
(ii) assaying a pool of compounds and antigens for binding agents to the CoV-2 spike protein.
21.	Canceled
29.	(Currently Amended) The method of claim [[27]] 28 wherein the non-reducing sugar is sucrose or trehalose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648